Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                    Response to Amendment
Based on applicant’s amendment, filed on 4/23/2021, see page 2 through 11 of the remarks, also telephone interview on May 14, 2021, with respect to cancellation of claims 2, 3, 8, 9, and amended claims 1, 4, 7 and 10, have been fully considered and are persuasive, upon further consideration the 35 U.S.C. 101 rejection and rejection of 102(a)(2) for claims 1, 4-7 and 10-14, are hereby withdrawn.    
             The claims 1, 4-7 and 10-14 now renumbered as 1-10 are allowed.  

                                              EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Benjamin J. Lehberger, Reg No. 56,217), on May 14, 2021, without traverse.

           The amended claims 1, 4, 7 and 10 as follows: 
          Cancel claims 2, 3, 8 and 9.

           Claim 1. (Currently Amended) A method for processing a control instruction based on gesture recognition, applied in an intelligent terminal, wherein the method comprises: 
           obtaining a trigger-gesture-recognition instruction;
           capturing a set of to-be-recognized images corresponding to a to-be-recognized user according to the trigger-gesture-recognition instruction, wherein the set of to-be-recognized images includes to-be-recognized images of multiple frames;
           determining location information of a hand of the to-be-recognized user respectively in each frame of the to-be-recognized images via a preset body recognizing model; and according to the location information of the hand of the to-be-recognized user in each frame of the to-be-recognized images, obtaining gesture information corresponding to the hand via a preset gesture recognizing model; and 
           obtaining, according to the gesture information corresponding to the hand, the control instruction corresponding to the gesture information;
           wherein the determining location information of the hand of the to-be-recognized user respectively in each frame of the to-be-recognized images via the preset body recognizing model comprises:
           based on an earlier-to-later time order of capturing the to-be-recognized images, determining the location information of the hand of the to-be-recognized user respectively in first N frames of the to-be-recognized images via the preset body recognizing model; 
           according to the location information of the hand of the to-be-recognized user in the first N frames of the to-be-recognized images, obtaining a hand recognition area; and
according to the hand recognition area, determining the location information of the hand of the to-be-recognized user respectively in to-be-recognized images other than the first N frames in the set of to-be-recognized images, 
           wherein N is a positive integer greater than or equal to 1. 
           Claims 2-3. (Cancelled)
           Claim 4. (Currently Amended) The method according to claim 1, wherein the obtaining, according to the gesture information corresponding to the hand, the control instruction corresponding to the gesture information comprises:
           if multiple candidate control instructions corresponding to the gesture information are obtained, according to a track and a direction of a movement of the hand from the gesture information, predicting to-be-completed gesture information corresponding to the hand; and
           according to the gesture information and the to-be-completed gesture information, determining the control instruction from the candidate control instructions.
           Claim 7. (Currently Amended) A device for processing a control instruction based on gesture recognition, applied in an intelligent terminal, wherein the device comprises: a processor and a non-transitory computer-readable medium for storing program codes, which, when executed by the processor, cause the processor to:
           obtain a trigger-gesture-recognition instruction;
           capture a set of to-be-recognized images corresponding to a to-be-recognized user according to the trigger-gesture-recognition instruction, wherein the set of to-be-recognized images includes to-be-recognized images of multiple frames;
           determine location information of a hand of the to-be-recognized user respectively in each frame of the to-be-recognized images via a preset body recognizing model and obtain gesture 
           obtain, according to the gesture information corresponding to the hand, the control instruction corresponding to the gesture information;
           wherein the program codes further cause the processor to:
           determine the location information of the hand of the to-be-recognized user respectively in first N frames of the to-be-recognized images via the preset body recognizing model based on an earlier-to-later time order of capturing the to-be-recognized images, wherein N is a positive integer greater than or equal to 1; 
           obtain a hand recognition area according to the location information of the hand of the to-be-recognized user in the first N frames of the to-be-recognized images; and
           determine the location information of the hand of the to-be-recognized user respectively in to-be-recognized images other than the first N frames in the set of to-be-recognized images according to the hand recognition area. 
           Claims 8-9. (Cancelled)
           Claim 10. (Currently Amended) The device according to claim 7, wherein the program codes further cause the processor to:
           predict to-be-completed gesture information corresponding to the hand according to a track and a direction of a movement of the hand from the gesture information if multiple candidate control instructions corresponding to the gesture information are obtained; and
           determine the control instruction from the candidate control instructions according to the gesture information and the to-be-completed gesture information.
                                             REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to the field of image recognition and, in10 particular, to a method, a device and a readable storage medium for processing a control instruction based on gesture recognition. 
           Based on applicant’s amendment, with respect to claim 1, representative of claim 7, the closest prior art of record (Yang), reference is directed to display control, and in particular to display control based on user interactions without touching the display and facilitating free-space gestural interactions in augmented reality environment, but does not teach or suggest, among other things, “the location information of the hand of the to-be-recognized user in each frame of the to-be-recognized images, obtaining gesture information corresponding to the hand via a preset gesture recognizing model; based on an earlier-to-later time order of capturing the to-be-recognized images, determining the location information of the hand of the to-be-recognized user respectively in first N frames of the to-be-recognized images via the preset body recognizing model; according to the location information of the hand of the to-be-recognized user in the first N frames of the to-be-recognized images, obtaining a hand recognition area; and according to the hand recognition area, determining the location information of the hand of the to-be-recognized user respectively in to-be-recognized images other than the first N frames in the set of to-be-recognized images, wherein N is a positive integer greater than or equal to 1”. 
            These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Yang) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
May 19, 2021